The court of quarter sessions for the county of Ohio erred, in not permitting the-transcript of the record of the decision of the *67court of appeals, at the October term, 1798, ou the writ of error, Alexander Barnett against Christopher Jackson, and also the transcript of the judgment and proceedings in the suit on which that' decision was founded, to be read in evidence to the jury on the trial of this cause. Therefore, it is considered by the court, that the judgment aforesaid be reversed and set aside; that the cause be remanded to the court from whence it came for new proceedings to be had therein, to recommence by empannelling a jury to try the general issue of non assumpsit, and permit transcripts of the said records to be given in evidence to them, and that the plaintiff recover of the defendant his costs in this behalf expended, whieh is ordered to be certified to the said court.